SUAREZ, J.
The defendant appeals an order denying his motion for post conviction relief under Florida Rule of Criminal Procedure 3.850. We affirm in part and reverse in part.
In the trial court, the defendant filed a 3.850 motion containing seven points of alleged error. The trial court summarily denied the motion. There were no record attachments to the trial court’s order. The State has filed a response pursuant to this Court’s order.
We concur with the trial court’s summary denial of relief for points four, five, and seven as the claims are facially insufficient.
We return the matter to the trial court for further consideration on the remaining points raised by the defendant. On appeal from a summary denial of a Rule 3.850 motion, this Court must reverse unless the post-conviction record shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D). Because the record now before us fails to make the required showing, we reverse the order and remand for attachment of record excerpts conclusively showing that the appellant is not entitled to any relief, or for an evidentiary hearing.
Reversed in part and remanded for further proceedings consistent with this opinion.